Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The closest prior art to independent Claims 1 and 3 is Sakai et al (JPHO4259510 with references to the machine English translation provided herewith) in view of Higuchi et al (PGPub 2017/0050359) as set forth in the previous action.  However, the prior art fails to teach or suggest the temperature of the mold is lower than that of the plasticizing device.  Further, there is no teaching or suggestion to modify the combination of Sakai and Higuchi to include the temperature of the mold being lower than that of the plasticizing device.  Thus, the prior art does not teach or suggest the claimed invention.

The closest prior art to independent Claims 5 and 7 is Sakai et al (JPHO4259510 with references to the machine English translation provided herewith) in view of Higuchi et al (PGPub 2017/0050359) as set forth in the previous action.  However, the prior art fails to teach or suggest the molding of the primary article is carried out with a clamping pressure that is greater than a clamping pressure that is used to carry out the cooling compression.  Further, there is no teaching or suggestion to modify the combination of Sakai and Higuchi to include the molding of the primary article is carried out with a clamping pressure that is greater than a clamping pressure that is used to carry out the cooling compression.  Thus, the prior art does not teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        7/12/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712